DUCKW()RTH & PE?ERS LLP

369 Pix)e Street, Suitc 410

San Francisc<). C/-\ 94104

10
ll

13
14
15
36
17
18
19
20
21
22
23
24
25
26
27
23

 

 

CaSe 1:18-at-OO790 Document 1 Filed 10/29/18 Page 1 of 14

Thomas § Duckworth (SBN 152369)
D`§I{i§§WTURTH §§ PE'§`ERS .LLP
369 Pi;::e Str€€t, Sui::e 430

S'¢m Frzmcisco, €a¥ifmnia 94} 04
Tei@phone: {4} 5) 433~@333-
Fa,,csimile: (415) 449~6556

E»mai f : ?f<)m<??.»;duckwx)rtmeters.c<)m

Dcna Narb€ré“iz {SBN 176556)
DLN Advisws, Inc¢

10'§ 6 Munich Street

Szm }"*`rancisco, CA 941 12
Tel@phonc: (415) 515~9} 10
Fa,csimiic: (415) 913~6033
E~mail: dcna(£z)dhmdvi§@z‘$.com

 

Attc:)rn@ys for Plaimif:` Pa€rick Garcia

U`NITED STA”§`E DISTRICT COURT

EAST§ERN DISTRECT UF CALIFURNEA

Pau'ick Garcia,,

Plaintiff,

Praxair, Inc.,

Del`endant.

 

 

_1“

Cas€ No.

COMPLAINT FGR BAMAGES

i,,

:J’l

Bisabiiity })iscrimination -»
Term§na£:i@n of Employmen§;
(Caiifomia Govel“nment C@de §
12949(21).)

Disabiiity Discr§mimltion - Faiiure
m Accommodate (Caiifornia
Govsrnment C<)dc § lZQ¢§-G(m).)
Disability Dis€rimination - Fai§ure
to Engag€ in the Intemctive
Pr@cess (Ca§ifornia G€)vernmem
Code § 1294(}(§1).)

Wmngful Terminati<m in V§olatiou
of Public Policy against Defendant
huber Code §§ 631(} against
Dsi`er§dams

Labor Codc § MQZ.S against ali
Def@ndzmts

C()MPLAINT FOR I)AT»¢:'XGES

 

DUCE(W{)RTH & PETERS LL`P

369 Pine Street> Suite 410

San Francisco, CA 94104

l\}

bd

L!\

\.~’.:>

lO
ll
l2

lo

26
27
23

 

 

Case 1:18-at-OO790 Document 1 Filed 10/29/18 Page 2 of 14

7a th"ailare to l}ay @y'ertiiiie W'ages in
siolarion of labor €oile § Sl,tl(a}
against fill Dei‘emlants

§, Violatioii el` Calii`ornia Lahor Corle
§ 261 As to All l)el`enilants

.ll,lll`i[ HEMANDED
GBLNRRAL Al,illiEGA“§iONS

l , l?’laintii:l"l)atriel<. Gareia (hereinal’ter °‘Gareia”) is a resident of l`\/larlera, Calit`oinia.

2. At all times relevant herein, clefen<;lant l)raxair lnc. (hereinal"ter "i?raxair" or "l)efenciant":)
is and Was a Delaware Company doing business throughout California, With its headquarters in
l`)anbury, Connectieut. Praxair is an inclustrial gas company Garcia Worl<:eci for Praxair
primarily in the Central Valley ol`California.

3. On Octoher l7, 2{)lo, Praxair hired Gareia as a Stantlard Plant rl`echnician/Field Ser'~/ice
Technician assigned to he the sole Praxair employee responsible for keeping7 Praxair’s
Chowehilla, Calii`ornia plant running around the clock to produce oxygen for l)raxair’s clicnt,
Certain Teed Corporation (“Certain rl`eecl”). Garcia Was paid hourly and Was on call 24 hours a
clay, Wliich restricted his ability to perform personal activities such travel With his farnily, got to
inovies, fish or camp because he Was required to return to Worl< Withiri forty-li ve minutes to an
hour after a call from the Company. When not physically Worl<ing at the Chowchilla plant,
Garcia Was required to carry his business cell phone and answer any calls regarding the
Chowehilla plant lie was also required to respond to e-n’iails after hours on his Company issued
coinputer. ll`needecl, the Cornpany required Garcia to report to the Chowchilla plant Within
forty~five minutes to an hour to ensure Praxair’s client, Certain rl"eed, dirt not experience a shut-
down of facilities l\/loreover, Gareia could not easily trade his on~call duties Garcia Was
responsible for locating another employee to cover his on-eall duties and Praxair only hacl a two
Plant lechnieians, Who resided as far away as Roseville anal Tehachapi, Californla and Were
generally not available

4. Gn approximately Fehruary 2, 2017, Gareia showed his si,iper'»,'isorz Who Was Visiting the
Chowehilla plant, an issue With a valve on one ol` the pipes in the plant Garcia’s supervisor

_ 2 _
CGl\leliAl'l\l’l` l"OR D/\l\/lAGl£S

 

Dl?CK"NOR'l`H & PETERS LLP

369 l’ine Street, Suite 410

San Franclsco, CA 94104

Case 1:18-at-OO790 Document 1 Filed 10/29/18 Page 3 of 14

gave Qarcia instructions on how to reach the valve needing repair l~lis supervisor instrueted
Garcia to balance himself on a motor, Which had a curved and slippery surtaee, or use a ladder to
reach the valve Garcia Was too big to stand stable on the motor and reach overhead to yvorl: on
the valve, so he used the ladder as instructed by his supervisor

5. On l§<`chruary 6, 2tll 7, Praxair assigned Garcia to \>vorl< alone to repair the valve he
discussed with his supervisor This assignment required G'areia position the ladder in and around
pipes around the valve W hile perl"orming his Worl; duties, the ladder slid causing Garcia to fall
approximately six i`eet, striking a pipe on his tvay to the ground F or over live hours, Garcia
remained on the ground, suffering through an extended loss ol` consciousness While conscious7
he tried to reach emergency serviccs, his supervisor and Ccrtain rl`eedls manager. Gareia vvas
ultimately found hy a Certain Teed"s manager ~ not by Praxair »» and taken to the hospital try
ambulance

6 While he Was in the hospital, Garcia Was questioned by Diana West, Praxair's S&E-S
l*`icld Specialist for l\lorthern Calil`ornia, and he described the unsafe Working conditions at
Praxair.

'7. Ai`ter being released from the hospital, Garcia Was contacted by a Calit`ornia’s
Occupational Safety and Health Administration ("Cal/OSHA") Sai`ety lEngincer, who Garcia met
With to describe the unsafe Woi“king conditions that led to his inj uries,

8. As a result of the fall, Gareia suil`ered a 'l`raurnatic Brain injury ("l`Bl"), with bilateral
subdural heinatomas, and injuries to his le't`t upper e-)<;trernities5 including neuropraxia caused by
him remaining on the ground for over live hours, until he Was found by Praxair’s customer
Garcia suffered l"rom pain and a decreased range of motion in his left shoulder and arm, a lel`t-
side facial droop, and a myriad of symptoms as a result ot`the 'l`Bl, including impaired memory,
difficulty With concentration and sleeping, impaired balance, dizziness, headaches light
sensitivity and i`atigue. immediately following the inj ury, Garcia vvas not able to Worl<. lie ft led

a Workers' compensation claim and began treatment on February 16, 20l 7, With Anthony

n
.. 3 n

 

 

 

C()Ml”luAlNT FGR DAM/\GES

 

S)UCKVV()RT`H & PE'Z`ERS LlLP

369 Pine Street., Suitc 4l()

San l‘"rancisco, CA 94104

\_.=.i

113

U\

10
ll
l2

ill
l5
lo

l'/’

 

 

CaSe 1:18-at-OO790 Document 1 Filed 10/29/18 Page 4 of 14

l§ianchi,, l\/l.l). 'l"rom l.lrgency l\/ied, a P.i‘axtiir~a;iprot/'ccl medical provider lot yvorl;ers’
compensation injuries

Q. From approximately l\/iarch l(i, ZGl 7, through lunc l¢l_, ZOl'Y, Garcia received physical
therapy treatments for his left upper extremity injuries During this period, Garcia told l)raaair
that he vvanted to return to Worh. On l\/lay l9 ,?.Ol 7, Dr. Bianchi certified that Garcia Was able to
return to Worl< on modified duty

iG. On l\/larch 24, ZGl 7, Diz Bianchi recommended inpatient treatment at the Centre for
l\leuro Sl§,ills ("CNS"_`) in Bakei‘stield, Calitornia to treat Garcia’s Traurnatic Brain lnjury. The
dates ol" recommended treatment were l\/larch 30, 2d1 i’, through l\/lay l¢l», Z(ll?. Pra)~:air’ s
Worl<ers' compensation insurance carrier denied this treatment claiming it Was not necessary
Gareia appealed the dcnial, vvhich v~/as overturned through an independent medical review 'l"his
denial and appeal process delayed Garcia’s treatment i`or his Trauinatic Brain injury l`or over two
months

l l. From june Zl 3 2017, through July 20, ZOl'I/, Gai‘cia Was an inpatient at CNS to treat his
wl`ra:urnatic Brain injury Goals oi` this treatment Were to improve cognitive and memory slrills,
including returning to Work and driving T'hrough the CNS treatment, Garcia showed vast
improvement Prior to entering CNS, On lone l_"’)., ZOl’/", Dr. Bianchi certified that Garcia could
return to Worl~: doing light Work vvith lel`t arm and no Worl< at heights After he left Cl\lS, Gareia
told Praxair he Wanted to return to Worl<.

l2. On .luly 20, 20l 7, Dr. Bianchi recommended another course of treatment With CNS to
take place on August 4, 2017, through September l& 20l7. At the same tinie, Dr. Bianchi
certitied that Gareia could return to light duty Worl<; vvith no vvorl< at heights Once again,
PraXair’s insurance carrier denied the treatment forcing Garcia to tile another appeal On
September l5, ZOl'/, the denial Was overturned, but - due to Pra>:airis insurance company's
denial of needed care - Garcia's Traurnatic Brain lnjury treatment was delayed for a second time

13. On August 7, 20l7, Cal/OSHA issued a eitation against Praxair for the Worlar conditions

present during Garcia’s l`ebrtzai~y/ 6, ZOl 7, injury

_ 4 _
C(')l\/ll)LAlN'l` FOR l)Al\/lAGES

 

DUCKVVORTH & PETERS §.'LP

369 Pine Street,, Suite 419

San li-‘ranciscoj CA 94!04

L\.)

bd

lO
ll
lZ
l3
14

l6

 

 

Case 1:18-at-OO790 Document 1 Filed 10/29/18 Page 5 of 14

i<'l. Sn Angnst ZQ, ZGl?, after t:al/USHA’ s eitation and, vvhile Gai'eia"s second appeal to
enable him to receive treatment for his 'l`raninatie Brain injury vvas pending Praxair*s Senior
Htiman Resonrees l\/ianagen l\/ielissa Angelovsl~:i, sent t}areia a letter. in her Auggust 29th letter,
l\ds. Angelovsl<i stated that Pra:>tair had been advised that Gareia"s medical leave oi` absence had
been denied along With his laon§wlerrn Disability {"l§l`l)") benefits i\/ls. Angelovsl<i also
informed Gareia, "yott Will be separated front employment effective Angnst 30, 20l7 unless (sie)
you provide us vvith information by Septeniber 8, Ztll 7 demonstrating that you ate able to return
to Worl< and perform the essential functions of your position (With or vvithout reasonable
aecominodation) and/or vvill be able to do so in the 'lbreseeable futnre." Prior to this letter,
Praxair had not made any reference to a reasonable accommodation or essential job t`nnetions,
lndeed, Praxair did not explain the process of returning to Worl< With a disability or requesting an
accommodation or engaging in the interactive process All Gareia l~;nevv Was that he Wanted to
return to vvorl< and his doctors vvere stating he eonld. Gareia did not understand Ms.
Angelovsl§i’ s letter and Was eonl"used, particularly because he had been deemed able to return to
modified duty since May l7, ZOl 7 and Was appealing Praxair‘s denial for hirn to receive
Ttanmatie _Brain injury treatment

l5. At`ter receiving l\/is. Angeiovsl<i’ s letter on approximately Septeinber 5j ZOl 7, Gareia
called l`\/ls. Angelovsl<i. During this telephone eonversation, l\/ls. Angelovsla:i told Gareia that he
had to either move to l,'l`D through Aetna or come back to Worl§ because six months had passed
since l\/lr. Gareia’s injury She told him that Pra:)§air needed to know his status soon or Praxair
vvould have to move forward with termination Garoia said he Was Waiting for additional
treatment through vvorl<:ers‘ compensation Garcia also explained that he Wanted to return to
Worl\: and his doctor expected a full recovery l\/IS. Angelovsl<i told Gareia that she Would give
him until Septernber 15, 2017, to provide Praxair Wit.h information from his doctor stating that
Gareia Would return to Work or seek l/TD. l\/ls. Angelovski asked Gareia to einail information
from his doctor directly to her. At no time during this eall, did l\/ls. Angelovski explain What her

August 29th letter meant by "reasonable aeeonnnodation" or "essential t`unetions.“

s 5 _
COMPLAINT FGR [)Aile(iliS

 

DUCK`WDRTH & PETERS Li_i-‘

369 ljinc St'reet, Suite 4l 0

San Franciseo, C`A 941()4

[\)

9
lO
li
l2

id

lo
i7
18
19
20
21

23
24
25
26
27
28

 

 

Case 1:18-at-OO790 Document 1 Filed 10/29/18 Page 6 of 14

lot Gn Septeniher d, Zdl '?, the Cal/@SH/~\i issued a second citation against l"raxair l`or the
work conditions present during Gareia§s Fehrnary 6, Zt)l 7, injury

l?. Gn Septernher l l, 20l 7, Garcia provided Praxair With the medical documents Ms.
Angelovsl<i requested lie entailed to ,l\./is. Angelovski a copy o'l`l`,`:r. Bianchi's Septeniber 5,

ZUl 7, Doctor's PR~2 Report. Dr. Bianchi ‘s September 5z 20l',7, PR-2. report w mach lil<e all of
the Wor_l< Status Reports given to Praxair 's Worl<ers' compensation provider since l\/tay l7, 2ll'l 7
~~ certified that Garcia could Worl<: in a rnoditied duty capacity iiis Worir restrictions Were: "No
Worl\: at heights moderate let t ann vvorl<. hitting limit 40 pounds." Notably, Garcials job as a
Standard Plant Technician/Field Service 'li`echnician did not typically require hirn to Worl\: at
heights or lift items over 48 lbs.

lS. On Septeniber 24, 20l7, Gareia entailed l\/ls. Angelovslii to provide her With an updated
status on his ability to vv'ork. ’l`his Work Status lieport Was dated Septen':ber 5, 20l7 and showed
that Garcia Was able to Worl< With the same Work restrictions stated in Dr. Bianchi's Septeniber
5th Doctor's PR~2 chort: dU-pound lifting limit and no v\/orl<; at heights and moderate use ot`lel°t
arrn.

l9. ()n Octol)er lS, 2()l7, Garcia emailed his supervisor, Steven Fog, to provide him With an
updated status on his ability to worl<:. This Work Status report Was dated October l'/, 2017 and
showed that Garcia Was able to Worlr vvith the less vvori< restrictions than Were stated in Dr.
Bianchi‘s Septernher 5, 2017 Work Status Report. As of Gctol:)er 179 20l7, Garcia’s vvork
restrictions Were dO»pound lifting limit and no Work more than 5 feet in height and moderate use
of left arm Garcia Was going to be re~evalnated by Dr. Bianchi on l\loveinher 28, ZOl 7,

20. On Octoher 27, 2017, l\/ls. Angelovsl<;i sent Garcia another letter. in her letter, l\/ls.
Angeiovski told Garcia that his Shoi“t-Terrn Disability benefits had terminated on l\/larch 6_, 2017,
and he had been on an "unpaid personal leave" since M`areh 7, 2017. She also stated that given
documentation indicating his Worl< restrictions Would last until "at least Novernher 28, 20l 7,"
Praxair cannot “extend your unpaid personal leave any longer." Ms. Angelovsl<i’ s letter ended

With "Your employment Will be terminated effective l\loveinher 7, 2017, unless We receive

_ 6 _
COMPLAIN’I" l»`(:)l{ l)Al\/lAGl§S

 

DUCK‘WURTH & PE'l`ERS LLP

369 Pinc Street, Suite 410

San Frrmcisco~' CA 94l04

l\.)

L)J

4

 

 

Case 1:18-at-OO790 Document 1 Filed 10/29/18 Page 7 of 14

documentation front your doctor demonstrating that you are ahle to return to Worl\i and perform
the essential functions of your position (vvith or without reasonable aci:oinrnodation) and/or vvill
he able to do so in the foreseeable t`uture."

2l. Garcia is informed51 believes and thereon alleges that Praxair terminated his employment

on Noveinber 7, 20l 7. Ga.rcia filed a charge vvith thc l)epartinent li air l£iiiizltiyiiiertt and

 

l'lousing on fletcher 5, 20 l & and received his ri ght to sue letter on the same day (i`rarcia is filing
this complaint vvithin one year oilreceiving his right to sue letter
§_£§_§l§hl§§ C*F AC'l`lON
lFlRST CAUSE OF ACTIGN
Bisahility l§iscriniination »~ rl`erininitiation et liniployrnent
(Cal§fornia Governrnent Code § lZ£)¢l~ll(a).)

22, l”laintit`l` incorporates by reference the preceding paragraphs as though fully set forth
herein

23. At all times relevant to this Coniplaint, the Calil'hniia F air liniployinent and l"lousing Act

(“FEHA”`) (Cal. Gov, Code § l2900 er seq.) and its implementing regulations Were in full force
and effect and binding on the Defendant.

24. Pursuant to Governnient Code § l29~/lll(a) it is unlawihl for an employer to discriminate
against an employee because of the employees physical disability

25. Pursnant to Governrnent Code §§ l2926 and 12926. lz Garcia had a physical disability, a
record ol` physical disability§ and/or Was perceived as or treated as having a physical disability by
Praxair.

26. Garcia’s physical disability Was a motivating factor in Pra:<air’s decision to terminate his
employment

27. As a direct and proximate result of Det`cndant’s wrongful conduct, Garcia has suffered
damages including5 but not limited to, a loss of income and henetits, and has further suffered

emotional distress and other general damages

_ 7 -
<;:<’)MPLAIN'I‘ roe D/\,M/\orzs

 

DUCKWURTH & PETERS lilly

369 Pine Streel, Suite 410

San l"rancisco,4 CA 941()4

l\.}

Ux L»J

\EC'\

lO
ll
l2

,_¢\
'QJ

.l>

l5
l6
l7

lS

 

 

CaSe 1:18-at-OO790 Document 1 Filed 10/29/18 Page 8 of 14

23. ln doing the things alleged herein, the Det`endant"s conduct Was despieahle, and the
i,`letendant acted toward Garcia With inaliee, optiression, t,`rand,, and Witlt Willfttl and eonseioas
disregard ot` Gareia§s rightsj entitling Garcia to an award of punitive damages 'l.`he Del"endant`s
eonduct described herein Was engaged in by managing agents for the Del`endant. and/or ratified

by managing agents

 

WlelEREFORE, Plaintii`i`prays jior relief as set for below
SEC(}ND CA.`USE OF AC'NGN
l}isability Discr§rnination ~ Failare to Aecornrnodate
(Calir"ornia Govermnent Cnde § i.£%l)(m)l)
29 Plaintit`l` incorporates by reference the preceding paragraphs as though tully set forth
herein
3€}. At all times relevant to this Complaint, the FEHA and its implementing regulations Were

in full force and el"i`eet and binding on the l)ei`endant.

3 l. Pursaant to Governnrent Code § lZQ¢lO(m) it is unlawful for an employer to fail to grant a
reasonable accommodation to an employee With a disability

32. Parsuant to Governnient Code §§ l2926 and l29`26.l,l Garcia had a physical disability, a
record of physical di,sahil,ity, and/or was perceived as or treated as having a physical disability by
the Defendant.

33. As set l`orth above, Praxair received Worl~; status reports that allowed (iarcia to return to
Work With a reasonable accommodation and Gareia told l)raxair that he Wanted to return to Worl<.
The Defendant il"ailed and refused to grant Garcia any reasonable aceonimodation(s).

34. As a direct and proximate result ol"l)ei`endant’s Wr‘ongftrl conduct, Garcia has suffered
damages includingj but not limited to, a loss o't`income and henelits, and has further suffered
emotional distress and other general damages

35. ln doing the things alleged herein, the Detendant’$ conduct Was despieable, and the
Deiendant acted toward Garcia With malice, oppression, fraud, and With xvilll`ul and conscious

disregard of Garcia’s rights, entitling Gareia to an award of punitive damages Tlie l)et`endant"s

t g -
COMPLAINT FOR D/\l\/lAGlES

 

DUCK\"VORTH & PETERS l,liP‘

369 Pine Street, Suite 410

San FranciscoAr CA 94104

},._.\

l(l
ll
lZ
l3
l¢t
l5

l7
lS
l9
20
Zl

 

 

Case 1:18-at-OO790 Document 1 Filed 10/29/18 Page 9 of 14

conduct descrihed herein Was engaged in by managing agents for the Defendant and/or ratified
lay managing agents

WHERF;FORE, Plaintiff prays for relief as set for below

'l`HlRl) EAUSE GF AC"l`lGhl
vl}isahility l}iscrirnination - llailure to lllngage in the lnteractiye Proeess
{California Governrnent Code § lZQ~/lll(n).}

36. Plaintiff incorporates by reference the preceding paragraphs as though fully set forth
herein

37. At all times relevant to this Coniplaint, the Fl§llA and its implementing regulations Wcre
in full force and effect and binding on the Defendant.

38. Pursuant to Governrnent Code § lZQth)(n) it is unlawful for an employer to fail to engage
in the interactive process after a reasonable accommodation is requested by an employee or after
it becomes apparent to the employer that an employees physical disability is impeding the
employees ability to carry out the essential functions of her job

39. Ptu'strarit to Government Code §§ l2926 and 12926.`1, Garcia had a physical disability, a
record of physical disability, and/or Was perceived or treated as having a physical disability by
the l)efendant.

40. As set forth above, Praxair received work status reports that allowed Gareia to return to
Worl< With a reasonable accommodation De.spite these reports, the Defendant failed and refused
to grant Garcia any reasonable accominod.ation(s).

41, Garcia requested a reasonable accommodation The l)efendant failed and refused to
respond to those requests and failed and refused to engage in a timely, good faith interactive
process ln addition, the Det`endant failed to initiate the interactive process after it Was aware
that Garcia had a physical disability, a record of physical disability, and/or Was perceived or

treated as having a physical disability by the Defendant.

_ o ._
COl\/ll"l,AlN'l` liOR DAl\/lAGES

 

l}llCKWORTH & PETERS l,l,,.P

369 Pinc Street. Suile 410

San l~`rancisco, CA 94l 04

,..".»

[\..}

26

27
28

 

 

Case 1:18-at-OO790 Document 1 Filed 10/29/18 Page 10 of 14

ill As a direct and proximate result ofl}elendant’s wrongful conductg flarcia has suffered
damages including but not limited to, a loss ofineorne and benefits and has further suffered
emotional distress and other general damages

43. ln doing the things alleged herein, Defendant’s conduct Was despicable, and Deieiidants
acted toward Garcia With malice, oppression, fraud, and With Willl`ul and conscious disregard of
Garcia’s ri glits? entitling Garcia to an award of punitive damages if he l)efendant’s conduct
described herein Was engaged in by managing agents for the Defendant and/or ratified by

managing agents
WllEREFORE, Plainti ff prays for relief as set for below

FU`HRTH CAUSE t)li` AC'H@N
{Wrongful Terrnination in Violation of Public Policy against Defcndant)

44. Garcia incorporates by reference the preceding paragraphs as though fully set forth
herein

45. lt is the public policy of the State of California to prohibit employers from discharging
employees in a discriminatory manner on the basis of a disability rl`his public policy is
embodied in, inter alia, the Califoniia Governrnent Code, and the corresponding California Code
ol`Regulations.

46. it is also the public policy of the Statc of Calil`ornia to purpose of assuring safe and
healthful Worlting conditions for all Worl<ers as embodied i_n, inter alia, Labor Code § 6300 et
seq. and the corresponding California Code of Regulations.

47. The l)efendant’s decision to terminate Garcia Was motivated at least in part by the (a) the
Del`endant’s failure or refusal to provide Garcia With a reasonable acconiniodation, (b) the
Dcfendant’s failure or refusal to engage in the interactive process, (c,_) Garcia’s disability; and/or
(d) Garcia’s reporting to Cal/OSHA and Pra><;air the unsafe condition that caused his injuries

48v As a direct and proximate result of the Defendant’s Wrongful conduct, G'arcia has
suffered damages including, but not limited to, a loss ol"inconte and benefits and has further
suffered emotional distress and other general damages

, ;() _
COMPl,AlN'l" l"OR DAMAGES

 

DHCKWGRTH & PETERS I.Lt"

369 Pine Street, Suite 410

San Franeiseo` CA 94104

I\.)

 

 

CaSe 1:18-at-OO790 Document 1 Filed 10/29/18 Page 11 of 14

»’~l§*» in doing tlie things alleged berein, the Detendant"s eontlnet Was despieabie, and the
l)et`endants acted toward Gareia Witb inaliee, oppi'ession, fraud9 and Witb Willt`ul and eonseious
disregard ot`Gareia’s riglits, entitling Gareia to an award of punitive damages The Det`endant’s
conduct described herein was engaged in by managing agents for the Defeitdant and/or ratified

by managing agents

WHEREFQRE, Plaintit`t`prays i`or relief as set t`or below

'FWTH €AUSE GF AC'E`§GN
(l§abor Code §§ 63 lt) against Del`endants}

5(). Plaintift` incorporates by reference all preceding paragrapr as though fully Set
forth herein

5 l . Gareia engaged in proteeted activity by verbally reporting his concerns about
unsafe conditions to Cal/OSHA and his employer that resulted in his sui"iering serious injuries
due to those unsafe conditions at the Worl<place.

52. Gareia suffered an adverse employment action by Praxair Wlien PraXair
terminated his employment in violation of Labor Code § 631()(a) and (b) because he reported
unsafe conditions to Cal/()SHA and management representatives at Praxair.

53. As a result ot`det`endants’ unlawful conduct as herein alleged, Gareia has sui"tered
substantial damages, including lost salary, lost benefits, lost bonuses, emotional distress and
other consequential darnages, all in an amount to be proven at trial

54. Pursuant to Cali'loriiia Labor Code Section 63 l G(b)j Gareia is entitled to
reinstatement and reimbursement for lost Wages and Worl< benefits from the date ot` his
termination

55. Tlie aforementioned conduct of defendants Was oppressive and nialioions, thereby
entitling plaintiff to an award of punitive damages against defendants in an amount appropriate
to punish and make an example ot`det`endants.

WHEREFORE, Gareia prays for judgment against defendants as set forth below.

s 11 _
COMPLAINT FOR D/\M/\(ll"`,S

 

DUCKWORTH & PETERS LliP

369 Pine Street, Suite 4lt)

San Franc.isco; CA 94104

27
28

 

 

Case 1:18-at-OO790 Document 1 Filed 10/29/18 Page 12 of 14

§§X'llii €Atlt~ll§ till At;"l`l@hl
(llabor Code § llt)Z.S against all Det`endants)

56. Plaintift` incorporates by reference all preceding paragraphs as though tully set
forth herein

57. Ciarcia engaged in protected activity by reporting the unsafe Worlr conditions that
caused him significant injuries to Cal/OSHA and his employer

58. PraXair’s conduct as alleged in this complaint violates Califortiia labor Code §
l ltl?,.§ et seq.., prohibiting retaliation against an employee t`or disclosing information the
employee reasonably believes to be a violation of a statute, regulations, ordinances or rules to a
person with authority over the employee

59. Garcia sull`ered adverse employment action by l’raxair When he Was subjected to
intimidation, harassment and ultimately termination in retaliation for reporting and rnal<;ing the
foregoing cornplaints, in violation of Calit`ornia labor Code Section l lOZ.§(b) and (_c).,

60. Garcia alleges that his reporting to Cal/OSHA and his employer the unsafe Worl<
conditions were contributing l actors in Praxair°s decision to terminate his employment

6l. As a result ot` delendant’s unlawful conduct as herein alleged, Garcia has su;t`t`ered
substantial damages, including lost salary, lost benefits_, lost bonuses, emotional distress and
other consequential damages, all in an amount to be proven at trial

62. The atorementioned conduct of defendant Was oppressive and malicious5 thereby
entitling plaintiff to an award ol" punitive damages against defendants in an amount appropriate
to punish and make an example ol` defendants

WHEREPORE, Garcia prays l"or judgment against defendants as set forth below.

SEVENTH CAUSE 913 ACTION
(Failure to P'ay Overtirnc Wages in violation of Labor Code § 5 l O(a) against All Dclendants)

63. Garcia hereby incorporates by reference the preceding paragraphs ot` this Complaint as
though tully set forth herein
64. This cause of action is brought pursuant to Caliii`ornia labor Code §§ l l)(a_).

, § 2 ,
C(,)MPLAlNT FOR DAl\/IAGES

 

DUCKWGRTH & PETERS lyl,P

369 l)ine Street, Suite <ll()

San Francisco, CA 94104

 

 

Case 1:18-at-OO790 Document 1 Filed 10/29/18 Page 13 of 14

o;`?»., fit all times relevant lterein_, the actions complained ol` occurred in Qalii"ornia, thereby
bringing it Within the provisions otA Calit`ornia labor Code §§ltl(a) et seq., providing that
employees must he paid at a higher rate for hours Worl<ed in excess ot` the statutory designation

66. l)efendant failed to pay t`oi" the overtime hours he Worl<cd Which has caused him such
harm as to deprive him of his hard~earned Wages. Def"endant failed to pay lfiarcia for the
overtime he incurred while on-ca.ll for the company

67. As a proximate result ol"detendant’s actions, described in the general allegationsj Garcia
has suffered the loss of wages

ol§. Dcfendant has also violated labor Code §203 and as a result Garcia is entitled to Waiting
time penalties

WllEREl*`ORE, Garcia prays for judgment against defendants as set forth below

EEGHTH CAHSEE GF ACTHON
(Violation of Calit`ornia Labor Code § ZOl}
As to All l)et`endants

69 Garcia incorporates by reference all preceding paragraphs of this Coinplaint as though
fully set forth herein

70. 'l"o date, Det`endant has not paid Garcia all ot` the Wages he has earned according to
Calitornia lavv.

7l. At the tinie that Garoia lett his eniployment, Garcia had not been paid the compensation
he ives owed lor being on~call as set forth in the general allegations

72. Defendant’s failure to pay the t`ull amount due on termination violates the provisions ot`
Calit`ornia labor Code §ZGl. Wages are now due and owing to Garcia. Detendant has failed
and refused and continue to fail and refuse to pay the amount due. Garcia is also owed other
Wages, in an amount that Will be proven at trial.

73. Defendant’s actions constitute a violation ot labor Code §203.

\R/'l/IEREFORE, Garcia prays t`or judgment against defendants as set forth below.

v;3_

C(_)M PLAlNl` l'*`OR l)A;‘\/l AG l§S

 

DUCKWGRTH & PETERS LLP

369 Pinc f>`trcct5 Suite 410

San Francisco~ CA 94104

 

 

 

CaSe 1:18-at-OO790 Document 1 Filed 10/29/18 Page 14 of 14

§§ sava/§§ §®R RY:`§ §a§§§§?

WH§EREFURH, Gar<;ia prays far judgment aS foliaws:

l. Fm~ actual and campensatory damages accm‘ding ’50 proof_pursuani m the

 

    

 

 

appiicablc §aws and regulati{)n$ and for the exacerbation ci`his disabiiity;
2. At€@rn€:ya’ fees and casts pursuant ta applicable iaw including G€)V€mm@nt C®de
§12965(§)) and Lah®x" Cad¢: §§ 2186 and 1194.3.
3. For punitive damages according 10 proof at tria§;
4. Waiulng time penalties under Laboz' Code § 203;
5. Pre and Paat"ludgm@nt intere$t as permath by Stat.u*fe 01' as atharwis:e awarded by ihe
Court; and
6. For Such miner relief that the Court may deem just and propel
Da$;ed: DUCKWGRTH & PE'§`ERS LLP
By: ‘ 5
Thomas E. "Duckworth
Attorn€ys for Piaintifz" Paiz”ick Garcia
DEMAND FGR JURY TR§AL
Garcia hereby demands u'iai Of"ihis matter by_jury.

DUCKWORTH & PE”§ERS LLP

   

Thomas E:“"?juckworth
Attorlleys for Plaintiff Patrick Ga:'cia

3

_ 14 ,
COMPLAINT FOR DAMAG\§S

 

